DETAILED ACTION
This action is in response to applicant’s amendment filed on 10/25/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 AND 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2015/0038140 in view of Shvodian (US 2017/0234978).
Referring to claim 1, Kilpatrick discloses a method for sending a positioning signal (FIG. 5, ), comprising:
determining, by a first device (FIG. 4, 5, “Mobile Device 115-d”), a first target access network (Par. 133, “mobile device may perform or aid in the selection of the target cell based on the signal strength measurements for the identified”. Note that the mobile device (equivalent to first device) selects a target base station for communication based on signal strength. Thus, the mobile station determines which cell to use for communication. Here, the target cell is equivalent to the first target access network) useable to transmit the positioning signal (FIG. 3-4, Par. 59, “the mobile device 115-a may report a signal strength measurement of the first base station 105-a, the current serving cell”. Par. 61, “The mobile device 115-a may transmit signal strength measurements to the serving base station 105-a, and the serving base station 105-a may select either the second base station 105-b or the third base station 105-c as the handover target base station for the mobile device 115-a based on the signal strength measurements”. 
wherein the first target access network includes at least a first access network or a second access network (FIG. 1, Par. 46, 49, “The core network 130 may communicate with the base stations 105 via a backhaul link 132”, note that the base station provides access to the core network, thus, it includes at least a first access network), 
wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement (Kilpatrick, FIG. 2, 3A and 4, Par. 61 and 59“The mobile device 115-a may transmit signal strength measurements to the serving base station 105-a, and the serving base station 105-a may select either the second base station 105-b or the third base station 105-c as the handover target base station for the mobile device 115-a based on the signal strength measurements”.  Note that the mobile station sends the signal strength and the signal strength varies based on the position of the mobile station. The system determines the position of the mobile station to be proximate to base station 105-b or 105-c based on the signal strength and consequently selects the base station 105-b or 105-c based on the position determined from the signal strength. Thus, the signal strength determines whether the location of the mobile station is closer to base station 105-b or base station 105-c. Thus, the signal strength serves as a positioning reference signal. More specifically, the signal strength is used to determine which cell the mobile station’s position is located at, thus, signal strength provides a reference signal that references the position of the mobile station to a location within the cells. In other words, the signal strength signal references the position of the mobile station to be in the proximity of the second base station (105-b) or in the proximity of the third base station (105-c), and based on this signal strength information the mobile station is handed over either to the second base station (105-b) or to the third base station (105-c).  Thus, the signal strength is a positioning reference signal that is used for positioning measurement or position determination. For example, the signal strength is used to determine whether the position of the mobile station is within the cell belong to the second base station or the cell belong to the third base station).  
	Kilpatrick is not relied on for sending, by the first device, the positioning signal to a second device by the first target access network.
	In an analogous art, Shvodian discloses sending, by the first device, the positioning signal to a second device by the first target access network (FIG. 1, 3 and 5B and Par. 2, “The mobile device transmits the measured signal strength of each received signal and the identifier of each reference point to the location server, which uses the measured signal strengths and the identifiers to estimate the unknown position of the mobile device”. Note that the server is equivalent to the second device).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kilpatrick by incorporating the teachings of Shvodian so that the location data measured by the mobile device is used by the network for determining a more accurate location of the mobile device. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Kilpatrick/Shvodian discloses the method according to claim 1, wherein the first device is a terminal device (Kilpatrick, FIG. 1 and FIG. 5, Par. 59, “the mobile device 115-a may report a signal strength measurement of the first base station 105-a, the current serving cell”. Note the mobile device is the first device), the second device is a network device, and the terminal device maintains is configured to maintain a connected state with the first access network and the second access network, or the first device is the network device, the second device is the terminal device, and the terminal device maintains a is configured to maintain the connected state with the first access network and the second access network (Shvodian, FIG. 5B and Par. 2, “The mobile device transmits the measured signal strength of each received signal and the identifier of each reference point to the location server. Note that the location server is equivalent to the second device. With regards to maintaining connection, the mobile device at least maintains connection for the during that the location is data is sent.  With regards to the limitation, the first device is the network device, the second device is the terminal device, and the terminal device maintains a is configured to maintain the connected state with the first access network and the second access network); or the first device is the network device, the second device is the terminal device, and the terminal device maintains a is configured to maintain the connected state with the first access network and the second access network, note that based on the alternative claim format only one of the alternatives is considered).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kilpatrick by incorporating the teachings of Shvodian so that the location data is transmitted to the network for determining an accurate location of the mobile device. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Kilpatrick/Shvodian discloses method according to claim 1, wherein the determining, by the first device, the first target access network useable to transmit the positioningsignal comprising: comprises: determining, by the first device, that the first target access network includes the first access network or the second access network in response to the first access network or the second access network satisfying a first condition, and determining, by the first device that the first target access network includes the first access network and the second access network, in response to the first access network and the second access network failing to satisfy the first condition (Kilpatrick, FIG. 5A and Par. 97, “The mobile device 115-d may measure the signal strengths of cell 1 and Kilpatrick, Par. 12, “determining a quality metric for each of the neighboring cells in the set, the subset including the neighboring cells that have a quality metric greater than a threshold level”. Note that due to the alternative claim language only one of the alternative is addressed, the channel quality threshold, which reads on a channel quality of an access network being greater than a first preset value).
	Claims 7-9 recite features analogous to the features of claim 1-3 respectively, except that claims 1-3 are performed by the first device, e.g., mobile device and the claims 7-9 are performed by a second device in the network. Thus, they are rejected for the same reasons as set forth above.
Claims 13-15 recite features analogous to the features of claim 1-3 respectively, except that claims 1-3 are method claims performed by the first device, e.g., mobile device and the claims 13-15 are apparatus claims performed by a first device such as a mobile device.  Further, Kilpatrick discloses such mobile device for sending positioning signals to the network as shown in figures 4-6, and Par. 133. Thus, they are rejected for the same reasons as set forth above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2015/0038140 in view of Shvodian (US 2017/0234978), and further in view of Zong (US 2017/0222889).
Referring to claim 4, the combination of Kilpatrick/Shvodian discloses method according to claim 1.
However, the combination is silent on determining, by the first device, the first target access network based on a pre-configuration setting.
Zong discloses determining, by the first device, the first target access network based on a pre-configuration setting (Par. 160, “The mobile terminal may also a select the first access point according to a pre-configuration”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zong so that accessing networks would be based on provider assisted data, and thus, accessing preferred networks. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claims 10 and 16 recite features analogous to the features of claim 4. Thus, they are rejected for the same reasons as set forth above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2015/0038140 in view of Shvodian (US 2017/0234978), and further in view of Malladi (US 2008/0089312).
Referring to claim 5, the combination of Kilpatrick/Shvodian discloses method according to claim 1, wherein the sending, by the first device, the positioning signal to the second device by the first target access network includes at least: sending, by the first device, the positioning reference signal to the second device by the first access network when the first target access network includes at least the first access network, or sending, by the first device, the positioning reference signal to the second device by  the second access network when the first target access network includes at least the second access network, wherein the bandwidth for sending the positioning reference signal is a second bandwidth, and the period for sending the positioning reference signal is a second duration (Kilpatrick, FIG. 1, 4 and 5, Par. 147, “At block 1405, a mobile device in connected mode may report a serving cell signal strength to the serving cell”. Note that the mobile device can only send the signal strength when it has access to the first base station of the first cell. At least par. 147 and the figures 4 and 5 show the connection made and the first network having a base station for providing access to the device to report the signal strength. With regards to the limitation, “sending, by the first device, the positioning reference signal to the second device by the second access network when the first target access network includes at least the second access network, wherein the bandwidth for sending the positioning reference signal is a second bandwidth, and the period for sending the positioning reference signal is a second duration”, it is noted that this limitation is only the alternative limitation due to the word “OR” and it is sufficient for prior art to disclose only one of the alternatives).
The above combo is silent on wherein a bandwidth for sending the positioning reference signal is a first bandwidth, and a period of sending the positioning reference signal is a first duration.
In an analogous art, Malladi discloses a bandwidth for sending the positioning reference signal is a first bandwidth, and a period of sending the positioning reference signal is a first duration (Claim 5, “transmitting location information, in time and frequency, about one or more resource block”. Note that the location information is transmitted in time and frequency resource block. Further, note that frequency represents a first bandwidth for sending the position information and the time is the period for sending the positioning information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Malladi so that transmitting the location information would be based on the specific resource block of time and frequency. Further, this 
Claim 17 recites features analogous to the features of claim 5. Thus, it is rejected for the same reasons as set forth above.
Claims 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2015/0038140 in view of Shvodian (US 2017/0234978), and further in view of Oh (US 2014/0022454).
Referring to claim 6,  the combination of Kilpatrick/Shvodian discloses methods according to claim 1.
The combo is silent on wherein the positioning signal includes: control signaling useable for positioning, or a signal useable for positioning measurement.
	In an analogous art, Oh discloses this limitation (see Par. 26, “end device 130 may transmit a control signal including location information of end device 130 to server 105 via network 120”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Oh so that a control signal would used for transmitting the location information, so that specific control signal would identify location information instantly. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 11 and 18 recites features analogous to the features of claim 6. Thus, it is rejected for the same reasons as set forth above.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2015/0038140 in view of Shvodian (US 2017/0234978), and further in view of Zong (US 2017/0222889) and further in view of Mannbar (US 20180199170).

However, Mannbar discloses wherein the pre-configuration setting includes a pre-configured protocol setting (Par. 6, Devices, which support the wireless HART.RTM. -protocol, can be ordered with already preconfigured network settings).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zong so that accessing networks would be based on provider assisted data, and thus, accessing preferred networks. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 20 recites features analogous to the features of claim 19. Thus, it is rejected for the same reasons as set forth above.


Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “the first target access network comprises includes the first access network and the second access network, the positioning signal is a positioning reference signal [[used]] useable for positioning measurement, and the performing, by the second device, corresponding processing on the positioning signal comprises: determining, by the second device, a second target access network [[used] useable to receive the positioning reference signal, wherein the second target access network comprises at least one of includes the first access network and the second 
Response to Arguments
Applicant’s arguments submitted 10/25/2021 have been fully considered but they are not persuasive.
Examiner made an earnest attempt to contact the applicant’s representative to propose claim amendments in order to place the claims in condition for allowance and thereby expedite prosecution. A voice message was left at the applicant’s representative’s mailbox; however, a communication did not take place. 
Applicant is invited to contact examiner and discus claim amendments during an interview in order to place claims in condition for allowance and thereby expedite prosecution. 
Information Disclosure Statement (IDS)
Applicant’s arguments that the foreign reference (WO2016131165A1 reference) is the non-US case of the US application Number US-2017347332A1 reference and is the translation of the WO2016131165A1 reference has been acknowledged and the IDS has been considered. The 1449 document accompanying this Office action reflects the consideration of the document. 

Rejections under 35 U.S.C. § 103

On page 9 of the Remarks, applicant argues the following:

For dependent claim 5, the Office asserted that Kilpatrick discloses “method according to claim 1, wherein the positioning signal comprises a positioning reference signal useable for positioning measurement (Kilpatrick, FIG. 3-4, Par. 59, “the mobile device 115-a may report a signal strength measurement” , note that signal strength is useable for determining distance of the mobile station and determining its location) . . . The Office alleged that the signal strength measurement of Kilpatrick corresponds to the positioning reference signal of the recited claim. (/d.). Paragraph 0059 of Kilpatrick describes that “Each base station 105 may represent an actual or potential serving cell for the mobile device 115-a. In the present example, the mobile device 115-a may begin at position 1 with the first 

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Kilpatrick, teaches in Par. 61 and 59 that the mobile device 115-a transmits signal strength measurements to the serving base station 105-a, and the serving base station 105-a selects either the second base station 105-b or the third base station 105-c as the handover target base station for the mobile device 115-a based on the signal strength measurements. Thus, the base station 105-a measures a position estimation of the mobile station 115-a, and based on the position measurement it determines which cell or base station the mobile station 115-a is close to. And based on such position may select either the second base station 105-b or the third base station 105-c as the handover target base station for the mobile device 115-a based on the signal strength measurements”.  Note that the mobile station sends the signal strength and the signal strength varies based on the position of the mobile station. The system determines the position of the mobile station to be proximate to base station 105-b or 105-c based on the signal strength and consequently selects the base station 105-b or 105-c based on the position determined from the signal strength. Thus, the signal strength determines whether the location of the mobile station is closer to base station 105-b or base station 105-c. Thus, the signal strength serves as a positioning reference signal. More specifically, the signal strength is used to determine which cell the mobile station’s position is located at, thus, signal strength provides a reference signal that references the position of the mobile station to a location within the cells. In other words, the signal strength signal references the position of the mobile station to be in the proximity of the second base station (105-b) or in the proximity of the third base station (105-c), and based on this signal strength information the mobile station is handed over either to the second base station (105-b) or to the third base station (105-c).  Thus, the signal strength is a positioning reference signal that is used for positioning measurement or position determination. For example, the signal strength is used to determine whether the position of the mobile station is within the cell belong to the second base station or the cell belong to the third base station. 
Further, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Accordingly, based on the above factual findings evidenced in Kilpatrick and knowledge of one of the ordinary skill in the art, one of the ordinary skill in the art would have recognized that the Kilpatrick teach the elements “wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement”.
Applicant further argues on page 10 the following:

The Office acknowledged that Kilpatrick does not disclose, “sending, by the first device, the positioning signal to a second device by the first target access network” of claim 1. (See Office Action, page 3).
The Office relied on Shvodian in attempting to overcome this admitted deficiency of Kilpatrick. The Office alleged that Shvodian discloses “sending, by the first device, the positioning signal to a second device by the first target access network (FIG. 1, 3 and SB and Par. 2, "The mobile device transmits the measured signal strength of each received signal and the identifier of each reference point to the location server, which uses the measured signal strengths and the identifiers to estimate the unknown position of the mobile device". Note that the server is equivalent to the second device).” (/d.). However, the measured signal strength of Shvodian cannot reasonably correspond to the positioning reference signal recited in claim 1. Thus, Shvodian, as applied by the Office, does not disclose or suggest “wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement” of claim 1. Assuming arguendo that the Office alleges that the “identifier of each reference point” of Shvodian corresponds to the recited positioning reference signal of claim 1, then substituting the “identifier of each reference point” of Shvodian for the signal strength measurements of Kilpatrick would be unreasonable as it would frustrate the purpose of Kilpatrick contrary to MPEP § 2143.01(V). MPEP § 2143.01(V) states “[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. /n re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” In Kilpatrick, the signal strength measurements are used to determine hand off to a target base station. (See Kilpatrick, paras. 0059 & 0061). However, substituting the “identifier of each reference point” of Shvodian with the signal strength measurements of Kilpatrick would not allow the serving base station 105-a to select either the second base station 105-b or the third base station 105-c as a handover target base station as the decision is based on the signal strength measurements and not “identifier of each reference point” of Shvodian. As a result, Shvodian does not disclose or suggest “wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement” of claim 1.



Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Shvodian, teaches in Par. 2 that the “The mobile device transmits the measured signal strength of each received signal . . .  to the location server, which uses the measured signal strengths . . . to estimate the unknown position of the mobile device”.  
Based on the above disclosure of paragraph 2, one of the ordinary skill in the art would recognize that the measured signal strength is used to estimate the unknown position of the mobile device. Thus, the measured signal strength is clearly useable for positioning measurement because Shvodian clearly uses it for positioning measurement. 
Further, the applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
Here, examiner asserts that positioning reference signal is a signal that references the position of the mobile device and it is used for positioning measurement, which is what Kilpatrick and Shvodian teach.
Further, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
              The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Since Shvodian’s measured signal strength is used to estimate the unknown position of the mobile device, the measured signal strength references the position of the mobile device.
Further, applicant is attacking reference Shvodian individually.  MPEP section 2145 section IV under “ARGUING AGAINST REFERENCES INDIVIDUALLY” states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As it has been established above, the limitation, “wherein the positioning signal may select either the second base station 105-b or the third base station 105-c as the handover target base station for the mobile device 115-a based on the signal strength measurements”.  Note that the mobile station sends the signal strength and the signal strength varies based on the position of the mobile station. The system determines the position of the mobile station to be proximate to base station 105-b or 105-c based on the signal strength and consequently selects the base station 105-b or 105-c based on the position determined from the signal strength. Thus, the signal strength determines whether the location of the mobile station is closer to base station 105-b or base station 105-c. Thus, the signal strength serves as a positioning reference signal. More specifically, the signal strength is used to determine which cell the mobile station’s position is located at, thus, signal strength provides a reference signal that references the position of the mobile station to a location within the cells. In other words, the signal strength signal references the position of the mobile station to be in the proximity of the second base station (105-b) or in the proximity of the third base station (105-c), and based on this signal strength information the mobile station is handed over either to the second base station (105-b) or to the third base station (105-c).  Thus, the signal strength is a positioning reference signal that is used for positioning measurement or position determination. For example, the signal strength is used to determine whether the position of the mobile station is within the cell belong to the second base station or the cell belong to the third base station. 
Accordingly, knowing these facts and disclosures found in Kilpatrick and Shvodian, one skilled in the art would have recognized that the (1) all the claimed elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the 
Arguments regarding independent claims 7 and 13 on page 11:
Applicant’s arguments regarding claims 7 and 13, on page 11, do not include any additional arguments, except for a general statement that they should be allowed for the same reasons as to claim 1. However, Since applicant has not provided any additional arguments, the rational for maintaining rejection of claim 1 is also applied in maintaining the rejection of claims 7 and 13.
Arguments regarding dependent claims 2-6, 8-11 and 14-20:
Applicant’s arguments regarding dependent claims 2-6, 8-11 and 14-20 do not include any additional arguments, except for a general statement that they should be allowed because they depend on allowable claims. However, as evidenced above, the independent claims were not found allowable. Since applicant has not provided any additional arguments for the dependent claims and the independent claims were found rejected, the rejection of dependent claims 2-6, 8-11 and 14-20 is maintained. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2020/0204317) discloses the concepts of transmitting and receiving, by a serving base station, a signal for estimation of a location of a terminal in a wireless communication system may include transmitting a downlink (DL) positioning reference signal (PRS) including sinusoidal components to the terminal, receiving an uplink (UL) PRS from the terminal, a first PRS from a first reference base station, and a second PRS from a second reference base station, respectively, and estimating a distance between the terminal and the serving base station, a distance between the terminal and the first reference base station, and a distance between the terminal and the second reference base station based on the UL PRS, the first PRS, and the second PRS.  See Abstract and Par. 15 and 14.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).